Exhibit 10(i)

 

[g257501kgi001.gif]

AMENDMENT TO LOAN DOCUMENTS THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”)
is made as of AUGUST 10, 2011, by and between FREDERICK COUNTY BANCORP, INC., a
Maryland corporation (the “Borrower”), and ATLANTIC CENTRAL BANKERS BANK (the
“Lender”). BACKGROUND A. On July 22, 2009, the Borrower executed and delivered
to Lender, inter alia, a Promissory Note and Security Agreement (the “Note”)
evidencing a loan in the principal sum of Four Million and No/100 Dollars
($4,000,000) (the “Loan”) and that certain commitment letter dated July 20, 2009
(the “Commitment Letter”), as may be amended from time to time and other
documents described in or accompanying the Note, including, any pledge
agreements, collateral assignments, and other agreements, instruments,
certificates (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Lender
for one or more loans or other extensions of credit (the “Obligations”). B. The
outstanding principal balance of the Loan as of August 8, 2011 is Two Million
Six Hundred Fifty Thousand and No/100 Dollars ($2,650,000.00). C. The Borrower
and the Lender desire to amend the Loan Documents as provided for in this
Amendment. NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows: 1. The Loan Documents are hereby amended such that: (a) the maturity
date shall be extended to July 22, 2012 (the “Maturity Date”); (b) the interest
rate shall be reduced to a floating rate equal to the Wall Street Journal Prime,
subject to an interest rate floor of 3.75%; (c) in conjunction with the
extension of the Maturity Date, Borrower shall remit a renewal fee in the amount
of Five Thousand and NO/l00 Dollars ($5,000.00); (d) the Borrower will pay to
the Lender, monthly payments of interest only, with all then outstanding
principal, accrued but unpaid interest and any other sums due and payable under
the Loan Documents, due and payable in full on the Maturity Date; (e) the
Borrower is not in default under any material existing agreement, and no Default
hereunder has occurred and is continuing; (f) the Borrower and the Bank have
filed or caused to be filed all tax returns (including, without limitation,
those relating to Federal and state income taxes) required to be filed and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against either of them (other than those being contested in good faith by
appropriate proceedings for which adequate reserves have been provided on its
books). No tax liens have been filed against the property or assets of the
Borrower or the Bank, and no claims are being asserted with respect to such
taxes which, if adversely determined, would have a material adverse effect upon
the financial condition, business or operations of the Borrower or the Bank;

 


[g257501kgi002.gif]

(g) all balance sheets, profit and loss statements, and other financial
statements of the Borrower and the Bank which have heretofore been delivered to
Lender are true and correct and present fairly, accurately and completely the
consolidated financial position of the Borrower and the Bank and the results of
their respective operations as of the dates and for the periods for which the
same are furnished. All such financial statements have been prepared in
accordance with GAAP applied on a consistent basis. Neither the Borrower nor any
Subsidiary possesses any “loss contingency” (as that term is defined in
Financial Accounting Standards Board, Statement of Financial Accounting
Standards No. 5 - “SFAS 5”) which is required to be accrued, reflected, or
reserved against in its balance sheet or disclosed in the footnotes to such
balance sheet and which is not so accrued, reflected or reserved against or so
disclosed. There has been no material adverse change in the business,
properties, operations or condition (financial or otherwise) of the Borrower or
the Bank since the date of the financial statements which were most recently
furnished by the Borrower to Lender. No event has occurred which could
reasonably be expected to interfere substantially with the normal business
operations of the Borrower, except as disclosed in writing to Lender heretofore
or concurrently herewith; (h) the proceeds of the Loan shall be used by the
Borrower for (a) the purchase of bank stock and investments; (b) to provide
short-term funding for the Borrower to use primarily to infuse capital in
Frederick County Bank in order to maintain its well capitalized status; and (c)
general corporate purposes, including but not limited to the purchase of OREO
properties.; (i) all operations of the Borrower and the Bank have been carried
on in accordance in all material respects with all applicable laws, statutes,
ordinances, rules and regulations. No investigation by any governmental
authority, federal, state or local, is pending or threatened against Borrower or
the Bank; (j) the Borrower shall not merge or consolidate with or acquire all or
substantially all of the assets or operations of any financial institution whose
deposits are insured by the FDIC. The Borrower shall not acquire securities of
any financial institution that have the right to cast more than 20% of all of
the votes entitled to be cast for the election of directors of that financial
institution. In addition, the Borrow shall not acquire or enter into any
business or line of business that the Borrower in not engaged in at the Closing
Date; (k) any and all references to the Note or Commitment Letter in any other
Loan Document shall be deemed to refer to the Note and Commitment Letter as
amended by this Amendment. This Amendment is deemed incorporated into each of
the Loan Documents. Any initially capitalized terms used in this Amendment
without definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control. 2. The Borrower hereby certifies
that: (a) all of its representations and warranties in the Loan Documents, as
amended by this Amendment, are, except as may otherwise be stated in this
Amendment: (i) true and correct as of the date of this Amendment, (ii) ratified
and confirmed without condition as if made anew, and (iii) incorporated into
this Amendment by reference, (b) no Event of Default or event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default, exists under any Loan Document which will not be cured by the execution
and effectiveness of this Amendment, (c) no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Amendment or,
if required, has been obtained, and (d) this Amendment has been duly authorized,
executed and delivered

 


[g257501kgi003.gif]

so that it constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms. The Borrower confirms that the
Obligations remain outstanding without defense, set off, counterclaim, discount
or charge of any kind as of the date of this Amendment. 3. The Borrower hereby
confirms that any collateral for the Obligations, including liens, security
interests, mortgages, and pledges granted by the Borrower or third parties (if
applicable), shall continue unimpaired and in full force and effect, and shall
cover and secure all of the Borrower’s existing and future Obligations to the
Bank, as modified by this Amendment. 4. This Amendment may be signed in any
number of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission. 5. This Amendment will be binding upon and inure to the
benefit of the Borrower and the Lender and its respective heirs, executors,
administrators, successors and assigns. 6. This Amendment has been delivered to
and accepted by the Lender and will be deemed to be made in the State where the
Lender’s office indicated in the Loan Documents is located. This Amendment will
be interpreted and the rights and liabilities of the parties hereto determined
in accordance with the laws of the State where the Lender’s office indicated in
the Loan Documents is located, excluding its conflict of laws rules. 7. Except
as amended hereby, the terms and provisions of the Loan Documents remain
unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the confession of judgment (if applicable) and waiver of jury trial
provisions contained in the Loan Documents. WITNESS the due execution of this
Amendment as a document under seal as of the date first written above. FREDERICK
COUNTY BANCORP INC. By: /s/ William R. Talley, Jr. William R. Talley, Jr. EVP,
CFO ATLANTIC CENTRAL BANKERS BANK By: /s/ Bernadette M. Kibe Bernadette M. Kibe
AVP, Financial Institutions

 


[g257501kgi004.gif]

STATE OF MARYLAND : : ss COUNTY OF FREDERICK : On this, the 10th day of August,
2011 before me, the subscriber, a Notary Public in and for the State and County
aforesaid, personally appeared William R. Talley, Jr., who acknowledged himself
to be the EVP, CFO, of Frederick County Bancorp, Inc. that he as such officer,
being authorized to do so, executed the foregoing Amendment to Loan Documents on
behalf of said state association for the purposes therein contained. WITNESS my
hand and seal the day and year aforesaid. [SEAL] /s/ Gloria Jean Poole * GLORIA
JEAN POOLE * NOTARY PUBLIC FREDERICK CO., MD Notary Public My Commission
Expires: September 1, 2014 COMMONWEALTH OF PENNSYLVANIA : : ss COUNTY OF
CUMBERLAND : On this, the 11th day of August, 2011, before me, the subscriber, a
Notary Public in and for the Commonwealth and County aforesaid, personally
appeared Bernadette M. Kibe, AVP, Financial Institutions of Atlantic Central
Bankers Bank, a state banking institution and who acknowledged that she as such
officer, being authorized to do so, executed the foregoing Amendment to Loan
Documents on behalf of said state banking institution for the purposes therein
contained. WITNESS my hand and seal the day and year aforesaid. [SEAL] /s/ Jody
L. Diehl Notary Public My Commission Expires: July 10, 2013 COMMONWEALTH OF
PENNSYLVANIA Notarial Seal Jody L. Diehl, Notary Public Camp Hill Boro,
Cumberland County My Commission Expires July 10, 2013 Member, Pennsylvania
Association of Notaries

 

 